WALLACE, JUDGE:
On Monday, April 23, 1982, claimant returned to his dormitory room at Marshall University after a weekend in Tennessee. He discovered that his cassette deck was missing. The loss was reported to campus security. Upon investigation, no evidence of breaking and entering could be found. Claimant seeks $329.00, the purchase price of the cassette deck.
Under cross-examination, claimant testified that whoever entered his room did so with a pass key. He also said that “there was nothing they [the State] could have done” to prevent his loss. There is no evidence of negligence on the part of the University officials in maintaining proper security for the dormitory.
Claim disallowed.